Exhibit 10.3

EXECUTION VERSION

FOURTH AMENDMENT TO

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

This FOURTH AMENDMENT TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT (the
“Fourth Amendment”), dated November 24, 2009, is by and among StoneMor GP LLC, a
Delaware limited liability company (the “General Partner”), StoneMor Partners
L.P., a Delaware limited partnership (the “Parent”), StoneMor Operating LLC, a
Delaware limited liability company (the “Company”), the Subsidiaries of the
Parent set forth on the signature pages hereto (together with the Company, each
individually an “Issuer” and collectively, the “Issuers” and together with the
General Partner and the Parent, each individually a “Credit Party” and
collectively, the “Credit Parties”) and the Noteholders (as defined below) party
hereto.

BACKGROUND

A. Pursuant to that certain Amended and Restated Note Purchase Agreement, dated
August 15, 2007, by and among the Credit Parties and the purchasers listed on
Schedule A attached thereto (collectively, the “Purchasers,” and together with
their successors and assigns including, without limitation, future holders of
the Shelf Notes, herein collectively referred to as the “Noteholders”), as
amended by that certain First Amendment to Amended and Restated Note Purchase
Agreement, dated November 2, 2007, that certain Second Amendment to Amended and
Restated Note Purchase Agreement, dated April 30, 2009, and that certain Third
Amendment to Amended and Restated Note Purchase Agreement, dated July 1, 2009
(the “Existing Note Agreement”, and as amended pursuant to this Fourth
Amendment, the “Note Agreement”), the Issuers, among other things, (i) issued to
the Purchasers their (a) 11.00% Series B Senior Secured Notes due August 15,
2012, in the aggregate principal amount of $35,000,000 (the “Series B Notes”),
and (b) 11.00% Senior Secured Series C Notes due August 15, 2012, in the
aggregate principal amount of $17,500,000 (the “Series C Notes”, and together
with the Series B Notes, collectively, the “Issued Notes”), and (ii) authorized
the issuance of up to $150,000,000 aggregate principal amount of their Shelf
Notes (inclusive of the Issued Notes).

B. Issuers have requested certain amendments to the Existing Note Agreement as
more fully set forth herein.

C. The Noteholders are willing to agree to such amendments on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. Definitions.

(a) General Rule. Except as expressly set forth herein, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Note Agreement.



--------------------------------------------------------------------------------

(b) Additional Definitions. The following additional definitions are hereby
added to Schedule B of the Existing Note Agreement to read in their entirety as
follows:

“Fourth Amendment” means the Fourth Amendment to Amended and Restated Note
Purchase Agreement dated November 24, 2009.

“Fourth Amendment Effective Date” means the date on which the Fourth Amendment
is effective in accordance with its terms.

“Future High Yield Notes” means senior unsecured notes issued after the Fourth
Amendment Effective Date, from time to time, pursuant to, and in accordance with
the High Yield Indenture, meeting each of the following requirements: (a) such
notes are in an aggregate original principal amount that, when aggregated with
the aggregate original principal amount of the High Yield Notes issued on the
Fourth Amendment Effective Date, does not exceed the limitation set forth in
Section 10.2(n); (b) the terms of such notes are substantially similar to the
High Yield Notes issued on the Fourth Amendment Effective Date (provided that
(i) the scheduled maturity date for any principal payment under such notes shall
not be prior to December 1, 2017 and (ii) the interest rate payable on such
notes shall be a market rate for the issuance of such notes at the time issued);
(c) no Default or Event of Default has occurred and is continuing or would
result from the issuance of such notes; and (d) the Credit Parties shall have
delivered to each holder of Shelf Notes that is an Institutional Investor, not
less than ten (10) Business Days prior to the date of the issuance of such notes
(or such shorter period as the Required Holders may agree to in writing), a pro
forma Compliance Certificate showing compliance, on a Pro Forma Basis (for the
related Calculation Period), with the covenants set forth in Section 10.11
immediately after giving effect to the issuance of such notes.

“High Yield Documents” means the High Yield Indenture, the High Yield Notes, and
the related guarantees, notes and all other agreements, instruments and other
documents pursuant to which the High Yield Notes have been or will be issued or
otherwise setting forth the terms of the High Yield Notes or otherwise entered
into in connection with the High Yield Indenture, as each may be amended,
restated, modified, extended, renewed, replaced or supplemented from time to
time.

“High Yield Indenture” means that certain Indenture, dated as of November 24,
2009, among the Company, certain other Credit Parties and Wilmington Trust FSB,
as trustee, as the same may be amended, restated, modified, extended, renewed,
replaced or supplemented from time to time.

“High Yield Note Transaction” means, collectively, (a) the issuance of the High
Yield Notes pursuant to the High Yield Indenture, (b) the issuance of 1,275,000
Partnership Common Units, together with additional Partnership Common Units
which may be issued as a result of the exercise of the underwriters’
overallotment option, pursuant to the related underwriting agreement, and
(c) the simultaneous prepayment of (i) the Series B Notes held by iStar Tara LLC
in the aggregate principal amount of $17,500,000, together with all accrued and
unpaid interest thereon to the date of such prepayment, but with no Make-Whole
Amount, (ii) the Acquisition Loans (as defined in the Credit Agreement)
outstanding on the date of

 

2



--------------------------------------------------------------------------------

the Fourth Amendment (prior to giving effect to the related amendment to the
Credit Agreement) in the aggregate principal amount of approximately
$104,700,000 and (iii) a portion of the Revolving Credit Loans outstanding on
the date of the Fourth Amendment (prior to giving effect to the related
amendment to the Credit Agreement) in the aggregate principal amount of
approximately $30,700,000.

“High Yield Notes” means the 10.250% senior unsecured notes in an aggregate
amount of $150,000,000, having a maturity of December 1, 2017, together with any
Future High Yield Notes, each issued pursuant to the High Yield Indenture, in
each case, as the same may be amended, restated, modified, extended, renewed,
replaced or supplemented from time to time.

“NRSRO” means any of those rating organizations that, from time to time, have
applied and met the requirements for listing on the NAIC’s Nationally Recognized
Statistical Rating Organizations list, as set forth in the Appendix,
Section 4(a), of the Purposes and Procedures Manual of the NAIC Securities
Valuation Office.

(c) Amendment to Definition of “Consolidated EBITDA”. The definition of
“Consolidated EBITDA” set forth in Schedule B of the Existing Note Agreement is
hereby amended by amending and restating in its entirety Subsection (h) as
follows:

“(h) reasonable fees, costs and expenses incurred in connection with the
Transaction, the restructuring of the Existing Credit Agreement and the Existing
Note Agreement, the Second Amendment and the related amendment to the Credit
Agreement, and the High Yield Note Transaction, the Fourth Amendment and the
related amendment to the Credit Agreement.”

(d) Amendment to Definition of “Prepayment Event”. The definition of “Prepayment
Event” set forth in Section 8.2 of the Existing Note Agreement is hereby amended
by adding the following sentence at the end of such definition:

“Notwithstanding the foregoing, the Parent’s issuance of 1,275,000 Partnership
Common Units, together with additional Partnership Common Units which may be
issued as a result of the exercise of the underwriters’ overallotment option,
pursuant to the related underwriting agreement, on the Fourth Amendment
Effective Date or in connection with such exercise shall not be a “Prepayment
Event”.

(e) Amendment to Definition of “Reserve Event Period”. The definition of
“Reserve Event Period” set forth in Schedule B of the Existing Note Agreement is
hereby amended and restated in its entirety as follows:

“Reserve Event Period” means any period during which (i) any holder of Shelf
Notes is required to maintain reserves in respect of Shelf Notes in excess of
3.4% of the principal amount of Shelf Notes held by it as a result of a decision
of an insurance regulatory authority having responsibility for valuation of
insurance

 

3



--------------------------------------------------------------------------------

company assets or (ii) the High Yield Notes are designated any rating below BB-
(or its equivalent) by any NRSRO, provided that any Series of Shelf Notes are
not designated a separate rating of BB- or higher (or its equivalent) by any
NRSRO.

2. Amendment to Section 7.2. Subsection (h) of Section 7.2 of the Existing Note
Agreement is hereby amended and restated in its entirety as follows:

“(h) not later than five Business Days after receipt thereof by any Credit Party
or any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any Credit Agreement Document or High Yield Document and, from time
to time upon request by such holder, such information and reports regarding the
Credit Agreement Documents, the High Yield Documents and other Material
Contracts as such holder may reasonably request;”

3. Amendment to Section 10.2. Subsection (b) of Section 10.2 of the Existing
Note Agreement is hereby amended and restated in its entirety as follows:

“(b) (i) Indebtedness of the Credit Parties incurred pursuant to this Agreement
and the other Finance Documents and (ii) Indebtedness of the Credit Parties
incurred pursuant to the Credit Agreement Documents in an aggregate principal
amount not to exceed $80,000,000 (the “Aggregate Credit Facility Cap”) at any
time divided between an Acquisition Facility not to exceed $45,000,000 (the
“Acquisition Facility Cap”) at any time and a Revolving Credit Facility (as such
term is defined in the Credit Agreement) not to exceed $35,000,000 (the
“Revolving Facility Cap”) at any time (in each case as from time to time reduced
by principal repayments thereof, other than repayments of revolving loans which
may by their terms be reborrowed and other than as a result of a Refinancing),
and any Refinancing of such Indebtedness so long as such Refinancing does not
increase the outstanding principal and/or commitment amount of the Acquisition
Facility in excess of the then applicable Acquisition Facility Cap, and does not
increase the outstanding principal and/or commitment amount of the Revolving
Credit Facility in excess of the then applicable Revolving Facility Cap, in each
case at the time of such Refinancing (unless such increase is effected pursuant
to the following proviso); provided, however, with the approval (such approval
not to be unreasonably withheld, conditioned or delayed) of the Required
Holders, the Aggregate Credit Facility Cap may be increased up to $100,000,000,
the Acquisition Facility Cap may be increased up to $55,000,000 and the
Revolving Facility Cap may be increased up to $45,000,000.”

4. Amendment to Section 10.2. Section 10.2 of the Existing Note Agreement is
hereby amended by (i) deleting the word “and” after the semi-colon at the end of
Subsection (l) of such Section, (ii) deleting the period at the end of
Subsection (m) of such Section and replacing such period with “; and”, and
(iii) adding a new Subsection (n) at the end of such Section, to read in its
entirety as follows:

“(n) Indebtedness evidenced by High Yield Notes in an aggregate outstanding
principal amount of $150,000,000, as from time to time reduced by all principal

 

4



--------------------------------------------------------------------------------

repayments thereof (except that no reduction in such maximum amount shall occur
as a result of the Refinancing of High Yield Notes, to the extent Refinanced
with the proceeds of Future High Yield Notes); provided, that Future High Yield
Notes may be issued in excess of the above stated limit for the purpose of
Refinancing Indebtedness incurred pursuant to the Credit Agreement Documents
permitted under Subsection 10.2(b) above, to the extent such Indebtedness
incurred pursuant to the Credit Agreement Documents is Refinanced with the
proceeds of such Future High Yield Notes.”

5. Amendment to Section 10.9. Section 10.9 of the Existing Note Agreement is
hereby amended by adding the language “the High Yield Documents” immediately
before the language “and the Credit Agreement Documents” in such Section.

6. Amendment to Section 10.11(c). Subsection (c) of Section 10.11 of the
Existing Note Agreement is hereby amended and restated in its entirety as
follows:

“(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio to be
greater than (i) 4.00 to 1.00, for any Measurement Period ending prior to
January 1, 2010, (ii) 3.75 to 1.00, for any Measurement Period ending between
January 1, 2010 and December 31, 2010, inclusive, or (iii) 3.65 to 1.00, for any
Measurement Period ending after December 31, 2010.”

7. Amendment to Section 10.14. Section 10.14 of the Existing Note Agreement is
hereby amended and restated in its entirety as follows:

“10.14 Prepayments, Etc. of Indebtedness.

Make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption, repurchase or acquisition for value of (including,
without limitation, by way of depositing with the trustee with respect thereto
or any other Person, money or securities before due for the purpose of paying
when due), or any prepayment or redemption (except as expressly required under
the terms of the relevant agreement) as a result of any asset sale, Change of
Control or similar event of any Indebtedness pursuant to the Credit Agreement
Documents or the High Yield Documents, or, after the incurrence or issuance
thereof, any Seller Subordinated Debt, provided, however, prepayments of
Indebtedness under the Credit Agreement Documents may be made with the proceeds
of Future High Yield Notes, and High Yield Notes may be prepaid with the
proceeds of Future High Yield Notes, to the extent all such Indebtedness is
otherwise permitted to be incurred under Section 10.2(b) and/or Section 10.2(n)
hereof; provided further, (a) revolving loans under the Credit Agreement may be
(i) prepaid at any time so long as no Event of Default is continuing or
(ii) prepaid solely from the cash proceeds of Receivables Rights (as such term
is defined in the Intercreditor Agreement) if an Event of Default then exists,
and (b) any Indebtedness under the Credit Agreement Documents may be Refinanced
from time to time so long as neither the outstanding principal amount, nor the
Commitments (other than the unused portion of any Commitments), in respect
thereof are reduced after giving effect to such Refinancing.”

 

5



--------------------------------------------------------------------------------

8. Amendment to Section 10.15. Section 10.15 of the Existing Note Agreement is
hereby amended by (i) deleting the word “or” after the semi-colon at the end of
Subsection (a) of such Section, (ii) deleting the period at the end of
Subsection (b) of such Section and replacing such period with “; or”, and
(iii) adding a new Subsection (c) at the end of such Section, to read in its
entirety as follows:

“(c) amend, modify or change in any way adverse to the interests of the holders
in any material respect any High Yield Document.”

9. Amendment to Section 10.16. Section 10.16 of the Existing Note Agreement is
hereby amended by (i) deleting the reference to “any Finance Document or Credit
Agreement Document” in Subsection (a) of such Section and replacing such
reference with a reference to “any Finance Document, Credit Agreement Document
or High Yield Document” and (ii) deleting the reference to “the Finance
Documents and the Credit Agreement Documents” and replacing such reference with
a reference to “the Finance Documents, the Credit Agreement Documents and the
High Yield Documents” in Subsection (b) of such Section.

10. Amendment to Section 11(f). Subsection (f) of Section 11 of the Existing
Note Agreement is hereby amended by deleting each reference to “90” and
replacing each such reference with a reference to “60”.

11. Amendment and Restatement of Schedules and Exhibits. Except with respect to
(a) Exhibit 4.1(k)(iv) (Compliance Certificate) to the Existing Note Agreement,
which is hereby amended, restated and replaced by Exhibit B attached to this
Fourth Amendment, each of the Schedules and Exhibits to the Note Agreement are
true and correct in all material respects and are not amended, restated or
replaced by this Fourth Amendment.

12. Representations and Warranties. Each Credit Party hereby represents and
warrants to the Noteholders that, as to such Credit Party:

(a) Representations. Each of the representations and warranties of or as to such
Credit Party contained in the Note Agreement and the other Finance Documents are
true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof, except to the extent such representation or
warranty was made as of a specific date;

(b) Power and Authority. (i) Such Credit Party has the power and authority under
the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this Fourth Amendment, the Confirmation and
Reaffirmation of General Partner/Parent Guarantee attached hereto as Exhibit A
(the “Guarantor Confirmation”), and any other documents which the Noteholders
require such Credit Party to deliver hereunder (this Fourth Amendment, the
Guarantor Confirmation and any such additional documents delivered in connection
with this Fourth Amendment are herein referred to as the “Fourth Amendment
Documents”); and (ii) all actions, corporate or otherwise, necessary or
appropriate for the due execution and full performance by such Credit Party of
the Fourth Amendment Documents have been adopted and taken and, upon their
execution, the Note Agreement, as amended by this Fourth Amendment, the General
Partner/Parent Guarantee (after giving effect to the Guarantor Confirmation) and
the other Fourth Amendment Documents will constitute the valid and binding
obligations of such Credit Party

 

6



--------------------------------------------------------------------------------

enforceable in accordance with their respective terms, except as such
enforcement may be limited by any Debtor Relief Law from time to time in effect
which affects the enforcement of creditors rights in general and the
availability of equitable remedies;

(c) No Violation. The making and performance of the Fourth Amendment Documents
will not (i) contravene, conflict with or result in a breach or default under
any applicable law, statute, rule or regulation, or any order, writ, injunction,
judgment, ruling or decree of any court, arbitrator or governmental
instrumentality, (ii) contravene, constitute a default under, conflict or be
inconsistent with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any Credit Party pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, credit agreement or any
other agreement or instrument to which any Credit Party is a party or by which
it or any of its property or assets are bound or to which it may be subject or
(iii) contravene or violate any provision of the certificate of incorporation,
by-laws, certificate of partnership, partnership agreement, certificate of
limited liability company, limited liability company agreement or equivalent
organizational document, as the case may be, of any Credit Party;

(d) No Default. No Default or Event of Default exists immediately before or will
exist immediately after giving effect to this Fourth Amendment;

(e) No Material Adverse Effect. No Material Adverse Effect has occurred since
December 31, 2008;

(f) Organizational Documents. There have been no changes in or additions to the
organizational documents of the Credit Parties since April 30, 2009 (or such
later date as any such organizational documents were initially adopted), except
as described on Annex 1 hereto, certified copies of which have been
(i) previously provided to the Noteholders or (ii) are attached to the
Secretary’s Certificate described in Section 13(k) below;

(g) Equity Issuance. On the date hereof the Partnership issued 1,275,000
Partnership Common Units (exclusive of any additional Partnership Common Units
which may be issued as a result of the exercise of the underwriters’
overallotment option) and received Net Cash Proceeds of $20,591,250 from such
issuance; and

(h) Acknowledgment of Obligations; Collateral. (i) The Finance Documents are
valid and enforceable against, and all of the terms and conditions of the
Finance Documents are binding on, the Credit Parties and (ii) the liens and
security interests granted to the Collateral Agent, on behalf of the Secured
Parties, by the Credit Parties pursuant to the Finance Documents are valid,
legal and binding, properly recorded or filed and first priority perfected liens
and security interests (subject to Permitted Liens).

13. Conditions to Effectiveness of Amendment. This Fourth Amendment shall be
effective upon the Noteholders’ receipt of the following, each in form and
substance reasonably satisfactory to the Noteholders:

(a) Fourth Amendment. This Fourth Amendment, duly executed by the Credit Parties
and the Noteholders;

 

7



--------------------------------------------------------------------------------

(b) Guarantor Confirmation. The Guarantor Confirmation, duly executed by the
General Partner and the Parent;

(c) Joinder to Note Agreement. The Joinder to Amended and Restated Note Purchase
Agreement and Finance Documents, duly executed by the Credit Parties and the
Noteholders;

(d) Second Allonge to Series B Notes. Second Allonge to each of the Series B
Notes, duly executed by the Issuers;

(e) First Allonge to Series C Notes. First Allonge to each of the Series C
Notes, duly executed by the Issuers;

(f) Prepayment of the Series B Notes held by iStar Tara. The Issuers shall have
prepaid, in full, in immediately available funds, the outstanding principal
balance of the Series B Notes held by iStar Tara LLC in the aggregate principal
amount of $17,500,000, together with all accrued and unpaid interest thereon (it
being agreed that the satisfaction of this condition may occur concurrently with
the effectiveness of this Fourth Amendment). No Make-Whole Amount shall be due
or owing with respect to such prepayment.

(g) Amendment to Intercreditor Agreement. A duly executed second amendment to
the Intercreditor Agreement in form and substance reasonably satisfactory to the
Noteholders;

(h) Amendment to Credit Agreement. A duly executed Fourth Amendment to Amended
and Restated Credit Agreement in form and substance satisfactory to the
Noteholders;

(i) Lender Documents. Copies of all documents delivered to the Lenders in
connection with the amendment to the Credit Agreement referred to in
Section 13(h);

(j) High Yield Notes. Evidence of the issuance of High Yield Notes and delivery
of the High Yield Documents (it being agreed that the satisfaction of this
condition may occur concurrently with the effectiveness of this Fourth
Amendment);

(k) Secretary’s Certificate. A master secretary’s certificate for each Credit
Party, attaching customary deliveries;

(l) Good Standing Certificates. Subsistence or good standing certificates, and
any applicable foreign qualification certificates, for each Credit Party;

(m) Compliance Certificate. A Compliance Certificate prepared as of the Fourth
Amendment Effective Date showing pro forma compliance with the financial
covenants as of such date, upon completion of the High Yield Note Transaction;

 

8



--------------------------------------------------------------------------------

(n) Other Fees and Expenses. Payment to the Noteholders, in immediately
available funds, of all amounts necessary to reimburse the Noteholders for the
reasonable fees and costs incurred by the Noteholders in connection with the
preparation and execution of this Fourth Amendment and any other Finance
Document, including, without limitation, all fees and costs incurred by the
Noteholders’ attorneys;

(o) Consent and Waivers. Copies of any consents or waivers necessary in order
for the Credit Parties to comply with or perform any of their covenants,
agreements or obligations contained in any agreement which are required as a
result of any Credit Party’s execution of this Fourth Amendment, if any; and

(p) Other Documents and Actions. Such additional agreements, instruments,
documents, writings and actions as the Noteholders may reasonably request.

14. No Waiver; Ratification. The execution, delivery and performance of this
Fourth Amendment shall not (a) operate as a waiver of any right, power or remedy
of the Noteholders under the Note Agreement, any Finance Document or any Fourth
Amendment Document and the agreements and documents executed in connection
therewith or (b) constitute a waiver of any provision thereof. Except as
expressly modified hereby, all terms, conditions and provisions of the Note
Agreement and the other Finance Documents shall remain in full force and effect
and are hereby ratified and confirmed by the Credit Parties. Nothing contained
herein constitutes an agreement or obligation by the Noteholders to grant any
further amendments to any of the Finance Documents.

15. No Waiver of Existing Defaults. To induce the Noteholders to enter into this
Fourth Amendment, the Credit Parties acknowledge, agree, warrant, and represent
that nothing in this Fourth Amendment nor any communication between any Secured
Party, any Credit Party or any of their respective officers, agents, employees
or representatives shall be deemed to constitute a waiver of (i) any Default or
Event of Default arising as a result of the representations and warranties set
forth in Section 12 proving to be false or incorrect in any material respect, or
(ii) any rights or remedies which any Secured Party has against any Credit Party
under the Note Agreement or any other Finance Document and/or applicable law,
with respect to any such Default or Event of Default arising as a result of the
representations and warranties set forth in Section 12 proving to be false or
incorrect in any material respect.

16. Waiver of Claims. The Credit Parties hereby waive any and all defenses, set
offs and counterclaims which they, whether jointly or severally, may have or
claim to have against each of the Secured Parties as of the date hereof.

17. Binding Effect. This Fourth Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

18. Governing Law. This Fourth Amendment shall be governed by and construed in
accordance with the laws of the State of New York without reference to the
choice of law doctrine of the State of New York.

 

9



--------------------------------------------------------------------------------

19. Headings. The headings of the sections of this Fourth Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this Fourth
Amendment.

20. Counterparts. This Fourth Amendment may be executed in any number of
counterparts with the same effect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original. Delivery of an executed counterpart of a signature page of this Fourth
Amendment by telecopy or by electronic means shall be effective as delivery of a
manually executed counterpart of this Fourth Amendment.

21. Consent to Fourth Amendment to Credit Agreement. To the extent that consent
of the Noteholders is required, the Noteholders hereby consent to (a) the High
Yield Note Transaction and (b) the Fourth Amendment to Amended and Restated
Credit Agreement dated as of the date hereof by and among the Credit Parties,
the Lenders, the Administrative Agent and the Collateral Agent.

[SIGNATURE PAGES FOLLOW]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this Fourth Amendment to Amended and Restated Note
Purchase Agreement as of the date first above written.

 

General Partner: STONEMOR GP LLC By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Parent: STONEMOR PARTNERS L.P. By:   STONEMOR GP LLC
    its General Partner By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Company: STONEMOR OPERATING LLC By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

[Signature page to Fourth Amendment to Amended and Restated Note Purchase
Agreement - Stonemor]



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park Subsidiary, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Clover Leaf Park Cemetery Association

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henlopen Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

Modern Park Development Subsidiary, Inc.

Northlawn Memorial Gardens

Oak Hill Cemetery Subsidiary, Inc.

Ohio Cemetery Holdings, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

 

By:   /s/ Paul Waimberg   Paul Waimberg, as Vice President of Finance for each
of the above-named Credit Parties

[Signature page to Fourth Amendment to Amended and Restated Note Purchase
Agreement - Stonemor]



--------------------------------------------------------------------------------

Perpetual Gardens.Com, Inc.

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

 

By:   /s/ Paul Waimberg   Paul Waimberg, as Vice President of Finance for each
of the above-named Credit Parties

[Signature page to Fourth Amendment to Amended and Restated Note Purchase
Agreement - Stonemor]



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Birchlawn Burial Park LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

Cemetery Management Services of Pennsylvania, L.L.C.

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Henlopen Memorial Park LLC

Henry Memorial Park LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Modern Park Development LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

PVD Acquisitions LLC

Rockbridge Memorial Gardens LLC

Rolling Green Memorial Park LLC

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

 

By:   /s/ Paul Waimberg   Paul Waimberg, as Vice President of Finance for each
of the above-named Credit Parties

[Signature page to Fourth Amendment to Amended and Restated Note Purchase
Agreement - Stonemor]



--------------------------------------------------------------------------------

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Florida Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaii LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Holding of Pennsylvania LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

 

By:

  /s/ Paul Waimberg   Paul Waimberg, as Vice President of Finance for each of
the above-named Credit Parties

[Signature page to Fourth Amendment to Amended and Restated Note Purchase
Agreement - Stonemor]



--------------------------------------------------------------------------------

Virginia Memorial Service LLC

WNCI LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:  

/s/ Paul Waimberg

 

Paul Waimberg, as Vice President of Finance for

each of the above-named Credit Parties

[Signature page to Fourth Amendment to Amended and Restated Note Purchase
Agreement - Stonemor]



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE

COMPANY OF AMERICA

By:  

/s/ Yvonne M. Guajardo

Name:   Yvonne M. Guajardo Title:   Vice President PRUCO LIFE INSURANCE COMPANY
By:  

/s/ Yvonne M. Guajardo

Name:   Yvonne M. Guajardo Title:   Assistant Vice President

[Signature page to Fourth Amendment to Amended and Restated Note Purchase
Agreement - Stonemor]



--------------------------------------------------------------------------------

EXHIBIT A

[CONFIRMATION AND REAFFIRMATION OF GUARANTEE]

Dated: November [    ], 2009

Reference is made to that certain Amended and Restated Note Purchase Agreement,
dated as of August 15, 2007 (the “Original Note Purchase Agreement”), by and
among StoneMor GP LLC, a Delaware limited liability company (the “General
Partner”), StoneMor Partners L.P., a Delaware limited partnership (the
“Parent”), StoneMor Operating LLC, a Delaware limited liability company (the
“Company”), and each other Subsidiary of the Parent listed on the signature
pages thereof under the heading “Subsidiary Issuers” (collectively, the
“Subsidiary Issuers”, and together with the Company, collectively, the
“Issuers”, and together with the General Partner and the Parent, collectively,
the “Credit Parties”) and each of the purchasers listed on Schedule A attached
thereto (collectively, the “Purchasers,” and together with their successors and
assigns, including without limitation, future holders of the Shelf Notes, herein
collectively referred to as the “Noteholders”), as amended by that certain First
Amendment to Amended and Restated Note Purchase Agreement, dated November 2,
2007, by and among the Credit Parties and the Noteholders (the “First
Amendment”), and that certain Second Amendment to Amended and Restated Note
Purchase Agreement, dated April 30, 2009, by and among the Credit Parties and
the Noteholders (the “Second Amendment”), and that certain Third Amendment to
Amended and Restated Note Purchase Agreement, dated July 1, 2009, by and among
the Credit Parties and the Noteholders (the “Third Amendment”, and the Original
Note Purchase Agreement, as amended by the First Amendment, the Second Amendment
and the Third Amendment, the “Existing Note Purchase Agreement”), pursuant to
which the Issuers, among other things, issued to the Purchasers their (a) 11.00%
Series B Senior Secured Notes due August 15, 2012, in the aggregate principal
amount of $35,000,000 (the “Series B Notes”), and (b) 11.00% Senior Secured
Series C Notes due August 15, 2012, in the aggregate principal amount of
$17,500,000 (the “Series C Notes”, and together with the Series B Notes, the
“Notes”).

The Existing Note Purchase Agreement is being amended pursuant to the terms of
that certain Fourth Amendment to Amended and Restated Note Purchase Agreement of
even date herewith by and among the Credit Parties and the Noteholders (the
“Fourth Amendment”, and the Existing Note Purchase Agreement as amended by the
Fourth Amendment, the “Note Purchase Agreement”) to, among other things, permit
the Company to incur additional unsecured Indebtedness. Capitalized terms not
herein defined shall have the respective meanings assigned to them in the Note
Purchase Agreement.

Each of the Parent and the General Partner are parties to the Guarantee
Agreement dated as of September 20, 2004 in favor of the Noteholders (the
“Guarantee Agreement”). Each of the Parent and the General Partner hereby
(i) acknowledges receipt of a copy of the Fourth Amendment, (ii) consents to the
Issuers’ execution and delivery of the Fourth Amendment, (iii) acknowledges and
agrees that, the Guaranteed Obligations (as such term defined in the Guarantee
Agreement) include obligations in respect of the Note Purchase Agreement, the

 

Exhibit A-1



--------------------------------------------------------------------------------

outstanding Notes and any Shelf Notes that may be issued in the future, and to
that extent, the Guarantee Agreement shall be deemed to have been amended, and
(iv) acknowledges and agrees that the Guarantee Agreement is in full force and
effect and, except as provided in the foregoing clause (iii), is unamended.

Although each of the Parent and the General Partner has been informed of the
matters set forth herein and has acknowledged and agreed to the same, each of
the Parent and the General Partner understands that the Noteholders have no
obligation to inform the Parent or the General Partner of such matters in the
future or to seek the acknowledgment or agreement to future amendments, waivers
or consents by the Parent or General Partner, and nothing herein shall create
such a duty.

Each of the Parent and General Partner also represents and warrants to the
Noteholders that all of the representations and warranties made by the Parent or
the General Partner in the Guarantee Agreement are true and correct in all
material respects on the date hereof as if made on and as of the date hereof,
except to the extent that any of such representations and warranties relate by
their terms to a prior date (which remain true and correct as of such prior
date).

[Remainder of page intentionally left blank; next page is signature page.]

 

Exhibit A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parent and General Partner has caused this
Confirmation and Reaffirmation of Guarantee to be executed on its behalf, as of
the date first above written, by one of its duly authorized officers.

 

STONEMOR PARTNERS L.P. By:   STONEMOR GP LLC   its General Partner By:    

 

Name:     Paul Waimberg Title:     Vice President STONEMOR GP LLC By:  

 

Name:   Paul Waimberg Title:   Vice President

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF COMPLIANCE CERTFICATE]

                                                     Financial Statement Date:
            ,         

Prudential Investment Management Inc.

The Prudential Insurance Company of America

Prudential Retirement Insurance and Annuity Company

Pruco Life Insurance Company

Each Affiliate of Prudential Investment Management Inc.

which becomes bound by certain provisions of

the Note Agreement (as hereinafter defined)

c/o Prudential Capital Group

1114 Avenue of the Americas, 30th Floor

New York, NY 10036

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Note Purchase Agreement,
dated as of August 15, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Note Agreement,” the terms
defined therein being used herein as therein defined), among StoneMor Operating
LLC, a Delaware limited liability company (the “Operating Company”), each of the
Subsidiaries of the Operating Company (each individually an “Issuer” and
collectively, the “Issuers”), StoneMor GP LLC, a Delaware limited liability
company (the “General Partner”), StoneMor Partners L.P., a Delaware limited
liability partnership (the “Parent”, together with the General Partner and the
Issuers, each a “Credit Party” and collectively, the “Credit Parties”),
Prudential Investment Management Inc. (“Prudential”) and each of the holders of
Notes from time to time party thereto (the “Noteholders” and, together with
Prudential, collectively, the “Investor Group”). Unless otherwise indicated, all
capitalized terms used and not defined herein shall have the respective meanings
ascribed thereto in the Note Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the General Partner, and that, as such,
he/she is authorized to execute and deliver this Certificate to the Noteholders
on the behalf of the Credit Parties, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

[1]. The Credit Parties have delivered the year-end audited financial statements
required by Section 7.1(a) of the Note Agreement for the fiscal year of the
Credit Parties ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

Exhibit B-1



--------------------------------------------------------------------------------

[1]. The Credit Parties have delivered the unaudited financial statements
required by Section 7.1(b) of the Note Agreement for the fiscal quarter of the
Credit Parties ended as of the above date. Such consolidated financial
statements fairly present in all material respects the financial condition,
results of operations and cash flows of the Parent and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Credit
Parties during the accounting period covered by such financial statements.

3. The review described in paragraph 2 above did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
fiscal period covered by the financial statements described in paragraph 1
above[, except as set forth below].

4. The representations and warranties of the Credit Parties contained in
Section 5 of the Note Agreement and all representations and warranties of any
Credit Party that are contained in any document furnished at any time under or
in connection with the Finance Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.5 of the Note Agreement shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 7.1 of the Note Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate for the fiscal period covered thereby.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                            ,                         .

 

STONEMOR GP LLC

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit B-1



--------------------------------------------------------------------------------

For the Quarter/Year ended             ,          (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.        Section 10.11(a) – Minimum EBITDA.    A.        Consolidated EBITDA
for Measurement Period ending on above date (the “Subject Period”):    $        
      1.    Consolidated Net Income of the Parent and its Subsidiaries for
Subject Period:    $               2.    Consolidated interest expense of the
Parent and its Subsidiaries for Subject Period:    $               3.   
Provision for income taxes for Subject Period:    $               4.   
Depreciation and amortization expenses for Subject Period:    $               5.
   Non-cash cost for Cemetery Property and real property sold for Subject
Period:    $               6.    Any extraordinary losses for Subject Period:   
$               7.    Losses from sales of assets other than inventory and
Cemetery Property and real property sold in the ordinary course of business for
Subject Period:    $               8.    Other non-cash items (including,
without limitation, one-time charges associated with “cheap stock” compensation
expense) for the Subject Period:    $               9.    Reasonable fees, costs
and expenses incurred in connection with the Transaction, the restructuring of
the Existing Credit Agreement and the Existing Note Purchase Agreement, the
Second Amendment and the related amendment to the Credit Agreement, and the High
Yield Note Transaction, the Fourth Amendment and the related amendment to the
Credit Agreement:    $               10.    Any extraordinary gains for the
Subject Period:    $               11.    Gains from sales of assets other than
inventory and Cemetery Property and real property sold in the ordinary course of
business for the Subject Period:    $        

 

Exhibit B-1



--------------------------------------------------------------------------------

      12.    The amount of non-cash gains (other than as a result of deferral of
purchase price with respect to notes or installment sale contracts received in
connection with the sales of Cemetery Property) for the Subject Period:   
$               13.    Other non-cash gains for the Subject Period:    $        
      14.    Balance Sheet Adjustments    $               15.    Pro Forma Basis
Adjustments    $               16.    Consolidated EBITDA (Lines I.A.1 + 2 + 3 +
4 + 5 + 6 + 7 + 8 + 9 – 10 – 11 – 12 – 13 +/- 14 +/- 15):    $           

B.

   $39,000,000    $           

C.

   80% of Permitted Acquisition Step-Up    $           

D.

   Minimum required: (Line I.B + I.C)    $           

E.

   Excess (deficient) for covenant compliance (Line I.A.16 – I.D):    $        

II.

   Section 10.11(b) – Minimum Consolidated Fixed Charge Coverage Ratio.   

A.

   Consolidated EBITDA for Subject Period (Line I.A.16 above):    $           

B.

   Cash dividends or distributions made by the Parent for Subject Period:   
$           

C.

   Consolidated Fixed Charges for Subject Period:    $           

D.

   Consolidated Fixed Charge Coverage Ratio ((Line II.A – II.B) ÷ Line II.C):   
     to 1.0          Minimum required:    1.15 to 1.0 (from 2009 to 2011); 1.20
to 1.0 (from 2012 and thereafter)

III.  

   Section 10.11(c) - Consolidated Leverage Ratio   

A.

   Consolidated Funded Indebtedness for Subject Period:    $        

 

Exhibit B-1



--------------------------------------------------------------------------------

   B.    Consolidated EBITDA for Subject Period (Line I.A.16 above):   
$           

C.

   Consolidated Leverage Ratio for Subject Period (Line III.A ÷ III.B):        
to 1.0      

Maximum permitted:

   4.0 to 1.0,
for any
Measure-
ment
Period
ending
prior to
January 1,
2010;
3.75 to
1.0, for
any
Measure-
ment
Period
ending
between
January 1,
2010 and
December
31, 2010,
3.65 to
1.0

(thereafter)

IV.

   Section 10.11(d) – Maximum Maintenance Capital Expenditures   

A.

   Capital Expenditures of the Parent and any of its Subsidiaries for Subject
Period:    $           

B.

   Capital Expenditures of the Parent and any of its Subsidiaries representing
amounts paid in connection with improvements which enhance (as opposed to
maintain) the value of property for Subject Period:    $           

C.

   Capital Expenditures of the Parent and any of its Subsidiaries representing
amounts paid in connection with the purchase or construction of mausoleums for
Subject Period:    $           

D.

   Capital Expenditures of the Parent and any of its Subsidiaries representing
amounts paid in connection with Permitted Acquisitions for Subject Period:   
$           

E.

   Maintenance Capital Expenditures for Subject Period (Line IV.A – (IV.B + C +
D):    $              

Maximum permitted:

   $4,200,000
(from 2009
to 2010);

4,600,000
(for 2010);

5,200,000
(from 2012
and
thereafter)

 

Exhibit B-1



--------------------------------------------------------------------------------

ANNEX 1

 

Annex 1